DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/20201 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26-27, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2007/0119451, prior art of record) in view of Shinde et al (Indo. Am. J. Pharma. Res., 3(12):1322-1327 (2013), prior art of record) and Morriss et al (US 2014/0242064, prior art of record). 
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. MPEP § 2111. The term “foam” was narrowly interpreted herein to mean a substance formed by trapping pockets of gas in a liquid; i.e., the claims were interpreted herein to exclude solid (e.g., biodegradable synthetic polyurethane) foams. The term “stabilizing agent” was narrowly interpreted herein to mean an agent that increases foam stability in air.
etc.) to the central nervous system (brain) of a subject by delivering the composition to the olfactory region, which would include the cribriform plate. (Abstract; FIG. 1A (reproduced below); ¶¶ 0007 and 0023). Wang further teaches the composition can be formulated into a foam composition. (¶ 0052). Wang teaches the composition can be inhaled. (¶¶ 0026 and 0034; FIG 1A). 


    PNG
    media_image1.png
    585
    763
    media_image1.png
    Greyscale


Wang does not teach use of a stabilizing agent. However, it would have been obvious at the time of filing to utilize a stabilizing agent in the method taught by Wang because Shinde teaches foam stabilizers (e.g., corageenen gum, gum tragacanth, alginate, gelatin, etc.) were well-known ingredients in foam drug delivery systems that create and stabilize foam. (Page 1324). One of ordinary skill in the art would have been motivated to modify Wang in view of Shinde in order to advantageously improve stability of the foam taught by Wang.
i.e., delivery of a biologically active foam pharmaceutical composition to the brain/CNS does not occur throughout the entire nasal passage.
While Wang, in preferred embodiments, teaches delivery to the olfactory region, the reference further teaches delivery to the entire nasal cavity. (¶ 0040; FIGS 9A-9C). In this regard, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Moreover, “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Here, Wang clearly teaches the prior art recognized delivery of biologically active pharmaceutical compositions to the entire nasal cavity as well as localized delivery to the olfactory region of the nasal cavity, which, as discussed above, is the region of delivery to the brain/CNS via the cribriform plate. The instant specification is entirely prophetic, and, therefore, does not demonstrate any surprising or unexpected results when filling the entire nasal cavity e.g., administering the foam specifically to the olfactory region of the nasal cavity, especially since, as discussed above, delivery of the biologically active foam pharmaceutical composition to the brain/CNS would only occur at the cribriform plate in the olfactory region. 
Moreover, Morriss teaches biologically active foam pharmaceutical compositions could be readily produced that fill the entire nasal cavity. (Abstract; ¶¶ 0011 and 0015). Taken together, the instant claims encompass delivering a biologically active foam pharmaceutical composition to the cribriform plate using art-recognized methods and formulations to achieve an art-recognized advantage of bypassing the BBB at the cribriform plate to deliver the composition to the brain/CNS.
Regarding instant claim 40, as discussed above, Wang teaches the composition can be inhaled as well as delivered to the entire nasal cavity, and Morriss teaches biologically active foam pharmaceutical compositions could be readily produced that fill the entire nasal cavity. As such, the teachings of the prior art reasonably encompasses and render obvious filling the entire nasal cavity by inhaling the foam composition through a nostril of the subject.  
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments and Declaration filed 01/11/2021 have been fully considered but they are not persuasive. On pages 5-6 of the Response, Applicant urges Wang’s objective is targeted delivery of a small volume containing an active substance to only the olfactory region and not a large volume to the entire nasal cavity. As discussed above, both Wang and Morriss teach embodiments that are capable of filling the entire nasal cavity. Nothing in the instant 
As Applicant is aware, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). While Wang may suggest focused delivery is preferable, it does not teach away from filling the entire nasal cavity. Invariably, either method would deliver the biologically active foam pharmaceutical composition to the cribriform plate in the olfactory region with a reasonable expectation of success. Nothing in the instant specification evidences the claimed method would overcome any of the issues taught by Wang when filling the entire nasal cavity. Moreover, as discussed above, Wang and Morriss explicitly teach filling the entire nasal cavity.
On page 6 of the Response, Applicant urges the Office has misinterpreted Wang. More particularly, Applicant urges “‘FIGS. 9A-9C and ¶ [0040] of Wang describe a comparison of liquid spray distribution in a model nasal cavity using a commercially available spray bottle (FIG. 9A), a commercially available nebulizer (FIG. 9C), and the device of Wang (FIG. 9B), where Wang states that the ‘nebulizer dispersed the liquid to nearly the entire nasal cavity (FIG. 9C) [and] [t]he device described herein provided a focused delivery of the liquid to the olfactory region, as seen in FIG. 9B.”’ 
Applicant’s argument demonstrates, in part, why the claimed method is prima facie obvious; i.e., the prior art of record clearly demonstrates one of ordinary skill in the art knew 
	On page 7 of the Response, Applicant urges “the methods and intentions of Morriss and Wang are diametrically opposing, and a POSA would not have combined the teachings of Morriss with Wang.” Morriss serves as further evidence that it was well known at the time of filing to deliver pharmaceutical compositions as foams that fill the entire nasal cavity. Stated another way, Morriss serves as evidence that the claimed method encompasses a known method of delivering pharmaceutical compositions to the nasal cavity.
On page 8 of the Response, Applicant urges “a POSA would not have had any reason to combine the targeted delivery method of Wang with Morriss’s teachings to fill the entire nasal cavity, and the combination thereof would have actually frustrated the principle of operation of Wang.” As discussed above, the prior art recognized that pharmaceutical compositions could be delivered to the olfactory region by focused delivery or filling the entire nasal cavity. While Wang may teach it is preferable to use focused delivery, Wang also demonstrates filling the entire nasal passage. (See ¶ 0040 and FIGS. 9A-9C). Thus, Wang reasonably and broadly teaches both focused delivery and filling the entire nasal cavity with a pharmaceutical composition. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Likewise, as discussed above, Morriss teaches foam pharmaceutical composition that were capable of filing the entire nasal cavity. 
prima facie obvious.” 
As discussed above, the prior art recognized that pharmaceutical compositions could be delivered to the olfactory region by focused delivery or filling the entire nasal cavity. While Wang may teach it is preferable to use focused delivery, Wang also demonstrates filling the entire nasal passage. (See ¶ 0040 and FIGS. 9A-9C).  Thus, Wang reasonably and broadly teaches both focused delivery and filling the entire nasal cavity with a pharmaceutical composition. (See also Morriss, abstract; ¶¶ 0011 and 0015). 
Applicant further urges “the claimed foam nasal delivery method advantageously fills the entire nasal cavity without specifically targeting and directing a composition to the olfactory region as performed by Wang.” As discussed in detail above, the prior art of record recognized both targeted delivery to the olfactory region as well as filling the entire nasal cavity. Nothing in the instant specification evidences the focused delivery embodiments taught by Wang wouldn’t actually function better than filling the entire nasal passage; i.e., the selection of a non-preferred embodiment does not render the use of that embodiment nonobvious.
Applicant’s Declaration filed 01/11/2021 was fully considered. As an initial matter, it is noted Applicant’s Declaration only addresses the teachings of Wang, while the instant claims are rejected under the combination of Wang, Shinde, and Morriss.
In ¶ 4 of the Declaration, Applicant urges a “POSA would appreciate the disadvantages of using a nasal spray formulation and delivery method as described in Wang.” More 
As discussed in detail above, Wang teaches compositions can be formulated into foams. (¶ 0052). Moreover, Shinde teaches foam stabilizers (e.g., corageenen gum, gum tragacanth, alginate, gelatin, etc.) were well-known ingredients in foam drug delivery systems that create and stabilize foam. (Page 1324). One of ordinary skill in the art would have been motivated to modify Wang in view of Shinde in order to advantageously improve stability of the foam taught by Wang. Still further, Morriss teaches biologically active foam pharmaceutical compositions could be readily produced that fill the entire nasal cavity. (Abstract; ¶¶ 0011 and 0015). Thus, the combination of Wang, Shinde, and Morriss clearly teach the use of foam compositions that fill the entire nasal cavity. 
In ¶ 5 of the Declaration, Applicant urges “liquid nasal sprays, in particular, would not necessarily remain in the nasal cavity and some liquid could travel down into the throat and lungs, potentially causing aspiration hypoxia and death, or into the gastrointestinal tract.” However, as discussed in detail above, Wang, Shinde, and Morriss teach the use of stabilized foam compositions. 
In ¶¶ 6-8 of the Declaration, Applicant urges Wang teaches targeted delivery of a small volume of an active substance directly to the olfactory region instead of a large volume to the entire nasal cavity. However, this is only a preferred embodiment of Wang. As discussed above, both Wang and Morriss teach embodiments that are capable of filling the entire nasal cavity. Nothing in the instant specification indicates filling the entire nasal cavity yields any different results than focused delivery to the olfactory region. As such, one of ordinary skill in the art 
In ¶ 9 of the Declaration, Applicant urges the “devices of Wang all contain some structure that targets delivery of the nasal spray formulation to the upper region of the nasal cavity or olfactory region.” Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). While Wang may suggest focused delivery is preferable, it does not teach away from filling the entire nasal cavity. Invariably, either method would deliver the biologically active foam pharmaceutical composition to the cribriform plate in the olfactory region with a reasonable expectation of success. Nothing in the instant specification evidences the claimed method would overcome any of the issues taught by Wang when filling the entire nasal cavity. Moreover, as discussed above, Wang and Morriss explicitly teach filling the entire nasal cavity.
In ¶ 10 of the Declaration, Applicant urges “Wang’s nasal spray device is rendered useless should the patient be unconscious.” The instant claims do not require an unconscious patient. The instant claims are broadly drawn to “a subject.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the instant claims are not rejected over Wang alone, but, rather, the combination of Wang, Shinde, and Morriss, which teaches the use of stabilized foam compositions that can fill the entire nasal cavity.
In ¶ 11 of the Declaration, Applicant urges the “claimed delivery of a foam composition occurs by expansion of the foam rising to the cribiform plate and filling the entire nasal cavity without the need to specifically target and direct the composition to the olfactory region.” As discussed in detail above, the prior art recognized that pharmaceutical compositions could be prima facie obvious. 
Applicant urges in ¶ 0012 of the Declaration that “[a] POSA would also understand that the presence of a foam in the nasal cavity would provide an additional dosage that can travel to the brain via osmotic gradient from the foam surrounding the cribiform plate and the remaining regions of the nasal cavity.” This, however, is unsubstantiated conjecture. The instant specification is entirely prophetic and, therefore, does not actually demonstrate the claimed method results in any different outcome compared to targeted delivery to the cribiform plate. 
Applicant urges in ¶ 0013 of the Declaration that “since the inventive foam expands its stable structure in the nasal cavity, there is a significantly decreased chance of a patient suffering from aspiration hypoxia, which would otherwise occur when a liquid nasal spray is applied.” However, as discussed above, the combination of Wang, Shinde, and Morriss teach the use of a biologically active foam; i.e., Wang, Shinde, and Morriss teach a foam, not a “liquid nasal spray.” As such, Applicant’s entire argument is moot. It is noted that Applicant did not discuss the teachings of Shinde and Morriss in the Declaration. Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

Again, however, this is unsubstantiated conjecture that is not supported by any evidentiary basis in the instant specification. Applicant is seemingly speculating there are “significant advantages” over Wang. Moreover, Applicant’s entire argument is moot because the instant claims are rejected over Wang, Shinde, and Morriss, and not Wang alone. As discussed above, Wang, Shinde, and Morriss teach the use of a stabilized foam to deliverer a pharmaceutical composition to a cribriform plate of a nasal cavity of a subject. Applicant fails to address in the Declaration why the claimed method is not obvious over Wang, Shinde, and Morriss.
Conclusion
NO CLAIMS ARE ALLOWED 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/            Primary Patent Examiner, Art Unit 1651